     Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 1 of 9 PageID# 22



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                                                                       3:19-cv-813
                       Plaintiff,                    )       Case No. _________________
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                       Defendant.                    )

                                          COMPLAINT

        Plaintiff Chmura Economics & Analytics, LLC, by counsel, files this Complaint against

Defendant Richard Lombardo.

                                           Introduction

     1. Chmura brings this action for injunctive relief to prevent Lombardo from carrying out his

threats to intentionally destroy its business. Despite his contractual and fiduciary obligations,

Lombardo threatened to steal Chmura’s customers and take them to a competitor if Chmura did

not offer him compensation commensurate with his perceived self-worth. Chmura declined to

succumb to Lombardo’s threatened extortion, and therefore sues to enforce Lombardo’s restrictive

covenants.

                                Parties, Jurisdiction, and Venue

     2. Chmura Economics & Analytics, LLC is a Virginia limited liability company with its

principal place of business in Richmond, Virginia.

     3. Lombardo is a citizen and resident of the state of Ohio.




                                                 1
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 2 of 9 PageID# 23



   4. The value of the customer contracts with which Lombardo has threatened to interfere is

well over $100,000.

   5. Because the parties in this case are citizens of different states, and the amount in

controversy exceeds $75,000, this Court has diversity jurisdiction over the matter pursuant to 28

U.S.C. § 1332.

   6. This Court has personal jurisdiction over Lombardo because he “irrevocably and

unconditionally consent[ed] to the exclusive jurisdiction and venue of . . . the United States District

Court for the Eastern District of Virginia, Richmond Division in connection with any suit, action

or proceeding relating to” his “Confidentiality, Non-Competition & Non-Solicitation Agreement”

(the “Agreement”) with Chmura, on which this action is based. (Ex. A § 8.)

   7. Venue is proper in the Eastern District of Virginia and this division based on the

Agreement’s forum selection provision, which names the federal and state courts in Richmond,

Virginia as the exclusive forum for this dispute. Id.

                                   FACTUAL ALLEGATIONS

   A. Chmura’s Business and Lombardo’s Employment

   8. Chmura is a leading software and consulting firm in the field of data analytics. Chmura’s

proprietary software provides demographics and labor data, such as highly granular occupation

forecasts and real-time data about job postings. Chmura’s team of economists, data scientists, and

statisticians also provide consulting services to help clients interpret and use the data available

through its software products.

   9. Lombardo began his employment with Chmura in 2015. At that time, Lombardo was one

of only two Chmura sales representatives in the Ohio area.




                                                  2
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 3 of 9 PageID# 24



   10. Lombardo marketed and sold Chmura’s software products to customers in his territory.

Although many of Lombardo’s customers were located in the Midwest, he sold to customers

nationwide. Thus, Lombardo was responsible for creating interest, developing opportunities,

negotiating deals, managing client relationships, and driving revenue by selling Chmura’s software

products and consulting services.

   11. Lombardo’s responsibilities also extended beyond merely making sales. For example, he

regularly offered input and assistance on marketing strategy, resolved client questions and

complaints, administered invoices and customer payments, and provided feedback on prospective

and existing product features.

   12. Over the course of his employment, Lombardo had access to, and used, Chmura’s

confidential customer and target information, business platform, reputation, resources, and

goodwill to expand and service Chmura’s existing client relationships and to develop new ones.

   13. Lombardo brought no client relationships with him to Chmura.           Rather, Lombardo

developed new client relationships exclusively through the resources and training he received from

Chmura.

   B. Lombardo’s Restrictive Covenant Agreement with Chmura

   14. When Lombardo began his employment with Chmura, he signed a Confidentiality, Non-

Competition, and Non-Solicitation Agreement with Chmura, dated February 4, 2015. A true and

correct copy of the Agreement is attached as Exhibit A.

   15. In that Agreement, Lombardo agreed that he would not “reveal or disclose to any person

outside of the Company, or use for his[] own benefit or the benefit of any other person or entity,

any confidential or proprietary information concerning the business or affairs of the Company, or

concerning the Company’s customers, clients or employees.” (Ex. A § 1.)



                                                3
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 4 of 9 PageID# 25



    16. In addition, Lombardo’s Agreement contained “Covenants Not to Compete or Interfere.”

Those covenants stated that Lombardo would not:

          directly or indirectly, perform, whether as an employee, independent contractor,
          consultant, agent, or owner, the same, similar, or substantially similar job duties or
          services as s/he performed for the Company on the date of his/her termination or
          within the one (1) year period preceding the date of his/her termination for or on
          behalf of any person or entity that engages in the Company’s Business in any
          geographic areas serviced by Employee or in which Employee provided goods or
          services on behalf of the Company during his/her employment with the Company.

Id. § 3(b).

    17. Lombardo also agreed that he would not:

          directly or indirectly, on behalf of himself or any other person, partnership,
          company, corporation or other entity, solicit or attempt to solicit for purposes of
          providing products or services that are the same or substantially similar to the
          Company’s Business any individual or entity to whom Employee provided products
          or services at any time during the period of his/her employment with the Company,
          to whom Employee pursued on behalf of the Company, or of whom Employee had
          knowledge based on his/her employment with the Company because the Company
          provided products or services to or actively pursued the individual or entity during
          Employee’s employment.

Id. § 3(c).

    18. Lombardo further acknowledged that the Agreement’s restrictions are “reasonable, fair and

equitable in terms of duration and scope, are necessary to protect the legitimate business interests

of the company, and are a material inducement to the Company to enter into this Agreement.” Id.

§ 3(e).

    19. In addition, Lombardo agreed that:

          a breach of any of the covenants set forth in Sections 1, 2, and 3 [including those
          quoted above] would result in immediate irreparable injury and damage to the
          Company for which the Company would have no adequate remedy at law. In the
          event of a breach or threatened breach by [Lombardo] of any of the provisions of
          Sections 1, 2, or 3 of this Agreement, the Company shall be entitled to a temporary
          restraining order and/or a preliminary or permanent injunction restraining
          Employee from breaching the same.



                                                    4
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 5 of 9 PageID# 26



Id. § 10.

    20. Finally, the Agreement provides that, in the event of any breach, Chmura “shall be entitled

to all costs and expenses incurred as a result, including reasonable attorney’s fees, in addition to

any other remedies to which Company may be entitled.” Id.

    C. Lombardo’s Threatened Breaches

    21. Chmura’s sales have grown significantly over the past four years. Therefore, Chmura has

hired additional sales representatives to assist with sales in Lombardo’s territory. Chmura is also

in the process of revising its commissions structure for sales representatives.

    22. Lombardo, dissatisfied with these perceived affronts, became very negative and difficult

to manage. For example, when Lombardo did not receive a discretionary merit-based salary

increase in 2019, he became incensed, and even altered a rescinded offer letter from a prospective

business partner of Chmura to try to bully Chmura into increasing his salary.

    23. On October 3, 2019, Lombardo met with his manager, Eli Auerbach, to discuss these

issues. When Auerbach explained the upcoming changes to Lombardo’s sales territory and

commissions structure, Lombardo became agitated, stating that it was “obvious” that Chmura’s

leadership wanted to “get rid of” him. Lombardo therefore raised the possibility of leaving

voluntarily in exchange for a separation payment. Lombardo suggested that he viewed a separation

payment of $100,000 as an appropriate amount to compensate him for “his” book of business.

    24. On October 17th, Lombardo and Auerbach met again to discuss Lombardo’s potential

separation from Chmura.

    25. During that conversation, Lombardo stated that if Chmura would not pay him $100,000 as

part of a separation agreement, he was prepared to take several steps to disrupt Chmura’s business.




                                                 5
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 6 of 9 PageID# 27



   26. First, Lombardo stated that he would immediately file a lawsuit against the company

because Chmura was attempting to take away “his” book of business—i.e., Chmura’s customers,

with whom Lombardo worked only by virtue of his employment with Chmura.

   27. Second, Lombardo threatened to accept a position with one of Chmura’s competitors, in

violation of the Agreement. Lombardo indicated that this was not an idle threat because he had

already discussed employment with at least one competitor.

   28. Third, Lombardo threatened to contact all of Chmura’s clients (despite the Agreement’s

non-solicitation provisions) so that he could persuade them to take their business elsewhere.

Lombardo warned Auerbach, “either Chmura is going to pay me for those relationships, or

someone else will.”

   29. Chmura refused to succumb to Lombardo’s attempted extortion. Therefore, the following

Monday, Chmura offered Lombardo a $10,000 separation contract. Fearful that Lombardo may

have already put his plans in motion, Chmura also placed Lombardo on unpaid leave. In addition,

Chmura sent Lombardo a cease and desist letter reminding him of his obligations under the

Agreement and warning him against the violations he had threatened.

   30. In that letter, Chmura asked Lombardo to (i) identify Chmura’s clients with whom he had

communicated regarding his possible departure; (ii) identify Chmura’s clients with whom

Lombardo had communicated after Chmura placed him on leave; (iii) identify the competitors with

whom he had discussed employment in the past six months; (iv) confirm that he had returned all

Chmura property and information; and (v) agree to refrain from defaming Chmura.

   31. Lombardo, by counsel, responded to Chmura’s cease and desist letter on October 25, 2019.

In that letter, however, Lombardo failed to provide any of the information Chmura had requested,

and offered no assurance that he would comply with Chmura’s demands.



                                               6
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 7 of 9 PageID# 28



   32. Lombardo also continued to retain a Chmura computer, which contained customer

contacts, pricing data, and other highly confidential Chmura information.

   33. Lombardo’s actions pose a continuing threat to Chmura and its business. The violations

that Lombardo has threatened would cause Chmura irreparable harm in the form of, among other

things, lost revenue and lost goodwill from the long-standing customer relationships in which it

has substantially invested.

                                           COUNT I

                     Injunctive Relief for Threatened Breach of Contract

   34. Chmura incorporates Paragraphs 1 through 33 of this Complaint by reference.

   35. The Agreement is a binding and enforceable contract between Lombardo and Chmura,

which prohibits Lombardo from, among other things, soliciting the customers with whom he

worked during his last year at Chmura for two years after leaving Chmura.

   36. The Agreement also prohibits Lombardo from competing against Chmura by providing the

same or similar services he performed for Chmura within the specified geographic area for two

years after his employment.

   37. The Agreement is supported by adequate consideration, namely, Lombardo’s offer of

employment with Chmura, and Lombardo’s access to Chmura’s resources, training, customer

goodwill, and confidential information.

   38. Chmura has performed all of its obligations under the Agreement.

   39. Lombardo has threatened to materially breach his non-solicitation obligations through his

stated plans to contact Chmura’s customers to divert that business from Chmura.

   40. Lombardo has also threatened to materially breach his non-competition obligations through

his stated plans to take Chmura’s customers to a competitor.



                                               7
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 8 of 9 PageID# 29



   41. As expressly reflected in the Agreement he signed, there is no adequate remedy at law that

would make Chmura whole if Lombardo breached the Agreement, and Chmura is therefore

entitled to an injunction to prevent Lombardo’s threatened breaches.

   42. The terms of the Agreement entitle Chmura to specific performance in the form of an order

requiring Lombardo to abide by his non-solicitation and non-compete obligations and enjoining

him from soliciting Chmura customers or unlawfully competing against Chmura.

   43. The balance of equities weighs in Chmura’s favor, and the likely injury to Chmura greatly

outweighs any potential harm to Lombardo if an injunction is granted, because Chmura is entitled

to protect the goodwill it has built with its customers and to protect its business.

   44. Further, it would be inequitable for Lombardo to benefit from his threatened breaches by

diverting Chmura’s customers to a competitor during the restricted period.

   45. An injunction would vindicate the strong public interest in holding parties to their

contractual obligations.

                                     PRAYER FOR RELIEF

       For the reasons above, Chmura respectfully seeks judgment against Lombardo as follows:

   1. For an order of a preliminary and permanent injunction prohibiting Lombardo, directly or

       indirectly, from: (a) providing any future competing services, for the restricted two-year

       period, to a competing organization in the geographic area that Lombardo serviced on

       Chmura’s behalf, as set forth in the Agreement; (b) further soliciting or encouraging others

       to solicit, for the restricted two-year period, any Chmura customer or prospective customer

       with whom Lombardo worked during his employment with Chmura for the purpose of

       diverting business from Chmura; and (c) accessing or using any Chmura confidential

       information, including, without limitation, any client contact lists;



                                                  8
   Case 3:19-cv-00813-REP Document 1 Filed 10/31/19 Page 9 of 9 PageID# 30



   2. For an award of attorneys’ fees and costs; and

   3. For any other such relief against Lombardo as the Court may deem appropriate.



Dated: October 31, 2019

                                           ___________/s/________________
                                           Rodney A. Satterwhite (VA Bar No. 32907)
                                           Heidi E. Siegmund (VA Bar No. 89569)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, Virginia 23219
                                           (Office) (804) 775-1000
                                           (Fax) (804) 698-2158
                                           rsatterwhite@mcguirewoods.com
                                           hsiegmund@mcguirewoods.com

                                           Counsel for Plaintiff




                                              9
